Citation Nr: 0333909	
Decision Date: 12/04/03    Archive Date: 12/15/03	

DOCKET NO.  91-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right buttock, with lateral 
femoral cutaneous nerve involvement, currently evaluated as 
20 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in 
the RO rating decision dated in January 1946 that assigned a 
noncompensable evaluation for a fragmentation wound and scar 
of the right buttock.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law





ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Milwaukee Regional Office (RO) March 1997 rating decision 
which denied a rating in excess of 20 percent for the 
service-connected residuals of a shell fragment wound to the 
right buttock.  

In August 1997, the Board remanded this case to the RO for 
additional development of the evidence.  In August 1997, the 
Board granted the veteran's claim of service connection for a 
low back disability.  This issue is not before the Board at 
this time.

In October 1998, the Board denied the right buttock claim.  
The veteran filed a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2000, 
pursuant to a joint motion for remand agreed to by the 
parties, the Court vacated the Board's October 1998 decision 
and remanded the case to the Board for further action 
consistent with the order.  In September 2001, the Board once 
again remanded this case to the RO for additional 
development.

In October 2001, the RO found that clear and unmistakable 
error was not found within the rating decision issued in 
January 1946.  A timely notice of disagreement was received 
in January 2002, a statement of the case was issued in August 
2002, and a timely substantive appeal was received in August 
2002.  Accordingly, this issue is before the Board at this 
time.  

In this regard, based on the extensive records already 
obtained, the veteran and his representative are specifically 
asked not to submit copies of previously submitted evidence 
in support of the veteran's claims.  The claims files appear 
complete and present copies of previously submitted evidence 
will not support the veteran's case.  No other issue is 
before the Board at this time.


FINDINGS OF FACT

1.  Based on the veteran's service medical records, the RO, 
in a January 1946 rating determination, granted the veteran 
service connection for a fragmentation wound and scar of the 
right buttock.  The service-connected disability was found to 
be noncompensable.  The veteran was notified of this 
determination in February 1946.  He did not file a timely 
notice of disagreement to this determination.

2.  The January 1946 RO rating decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  The veteran's residuals of a shell fragment wound to the 
right buttock, with lateral femoral cutaneous nerve 
involvement, are manifested by moderate disability of Muscle 
Group XVII.


CONCLUSIONS OF LAW

1.  The RO rating decision of January 1946 did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5109(a) (West 
2002); 38 C.F.R. § 3.150(a) (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound to the right buttock, 
with lateral femoral cutaneous nerve involvement, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.56, 4.73 Diagnostic Code 5317 (effect prior to and after 
July 3, 1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

Service medical records indicate treatment for a shell 
fragment wound to the right buttock when the veteran was 
struck in the right buttock with a fragment shell during the 
shelling of a bomber strip.  Physical examination in March 
1944 revealed a wound to the right buttock about 1 inch in 
diameter.  Full motion of the right leg with "no pain down 
leg" was indicated.

The December 1945 discharge examination report indicates that 
the veteran experienced shrapnel to the right lumbar region 
and that he had a small scar on the right buttock.  No other 
neurological or musculoskeletal residuals of the shell 
fragment wound were noted.

Based on the service medical records, the RO, in a January 
1946 rating determination, awarded the veteran service 
connection for a fragmentation wound scar of the right 
buttock.  A noncompensable disability evaluation was awarded.  
The veteran was notified of this determination in a letter 
sent to him in February 1946.  A timely notice of 
disagreement to this determination was never received from 
the veteran.

The veteran's claims files contain numerous private and VA 
medical records and statements regarding whether or not the 
veteran's back disability resulted from the trauma he 
experienced in service.  Importantly, most of these medical 
records do not describe or note difficulties regarding the 
shrapnel wound to the right buttock and the current residuals 
of that wound.

An April 1986 VA electromyograph (EMG) did not result in a 
response from the right lateral cutaneous nerve.  The 
examiner noted that right lateral femoral cutaneous nerve 
involvement could be related to a history of using a back 
brace or to the history of a shell fragment to the pelvic 
area.

In a July 1990 statement, the veteran noted that a shell 
landed between him and the plane he had been working on 
during service.  He estimated that the shell detonated 
approximately 8 feet behind him.  The plane was destroyed and 
a shell fragment penetrated his buttock on the right side 
creating a wound approximately 1 inch in diameter to a depth 
of approximately 5 1/2 inches.  It was contended that the 
wound was packed, but that the shell fragment was not 
removed.  He was released to limited duty 3 or 4 weeks later 
and went onto the invasion of Luzon in January 1945 even 
though the residuals of the wound were not properly evaluated 
at the field hospital.  The veteran contends that he was 
denied medical treatment due to a lack of necessary 
equipment.

The veteran submitted a March 1994 letter from "N.O.", D.O.  
Dr. O. stated that the veteran's gunshot wound to the right 
buttock resulted in a moderately severe injury.

The veteran underwent a VA orthopedic examination in June 
1994.  This examination primarily concerned the state of the 
veteran's back.  He was noted to have a normal gait and the 
ability to toe-heel walk.  The report does not contain a 
description of the veteran's shell fragment wound to the 
buttock. 

On VA examination in January 1996, the veteran stated that he 
was hospitalized for 24 days after being hit in the right 
buttock by a piece of shrapnel.  He reported that he was 
diagnosed with a "moderately deep penetrating wound, 1 inch 
in diameter, to the right lumbar region."  On examination 
there was a well-healed scar in the upper medial quadrant of 
the right buttock.  There was tenderness with deep palpation 
over the scar.  No significant scar tissue was palpated deep 
inside the buttock and the veteran was unable to characterize 
the pain other than, "It feels about the size of a 
baseball."  The veteran did not seem to have any radicular 
type symptoms with palpation of that area.  Although, on 
several occasions he did react with sudden twitches of his 
body due to the pain.  Straight leg raises were negative for 
any radiculopathy bilaterally.  X-rays revealed a bullet 
fragment just medial to the right acetabulum and directly 
behind the pubic bone on the lateral view.  The examiner 
noted that it was possible that the veteran might have formed 
scar tissue through the path of the shrapnel fragment which 
was the source for his pain and could, in theory, irritate 
the major nerve to the right lower extremity.

On VA neurological examination in January 1996 the examiner 
noted that the veteran complained of chronic low back pain 
and chronic radicular symptoms into the right lower 
extremity.  The examiner had no opinion as to whether the 
veteran's spondylolisthesis was traumatic.

The veteran was afforded a VA examination in January 1997.  
He complained of decreased sensation the medial right foot 
and medial lower leg and abnormal sensation of "burning" in 
the anterior thigh region.  He reported weakness of the right 
leg.  He believed that his right leg 'turned out" and he 
reported that he occasionally stumbled over curbs because of 
weakness.  He stated that while in bed he occasionally 
experienced a sharp pain in the right buttocks that could 
last up to four hours.  Examination revealed there to be a 22 
x 10 mm scar in the right posterior buttocks region.  There 
appeared to be no significant decrease in muscle mass in the 
buttocks region.  The measurements of the quadriceps 
circumference, 15 cm proximal to the upper pole of the 
patella, were 52 cm on the right, and 54 cm on the left.  
There was tenderness on palpation over the right buttocks 
region.  There was also tenderness in the right iliolumbar 
ligament region.  There appeared to be a mild step-off at the 
lumbosacral junction on palpation of the spinous processes 
where there was also some local tenderness.  Pelvic X-rays 
revealed shrapnel fragment just above the right superior 
pubic ramus.  The examiner noted that apparently an EMG study 
had been performed by the VA in the 80s.  The examiner did 
not have those records available.  The examiner stated that 
EMG and nerve conduction studies are frequently not helpful 
in identifying damage to the lateral femoral cutaneous nerve.  
The examiner did not recommend attempting to repeat those 
studies.  Examination did suggest decreased sensation in the 
area supplied by the lateral femoral cutaneous nerve, 
consistent with injury to that nerve.  The examiner was not 
certain how the veteran would have injured that nerve.  If he 
was thrown by an explosion and landed on the anterior pelvic 
region, it was certainly possible that the lateral femoral 
cutaneous nerve could have been injured.  The diagnoses 
included shell fragment wound of the right buttocks, moderate 
severity, and apparent history of right lateral femoral 
cutaneous nerve injury.

On VA examination in October 1997 the veteran reported that 
sometime between 1946 and 1970 he started to have numbness in 
the right leg, which progressed yearly.  In 1970 
spondylolisthesis was diagnosed.  The veteran reported pain 
in his right buttock, posterior thigh and sometimes to the 
right foot.  On examination the veteran could walk very 
nicely and the standing balance was good.  Tandem gait was 
not possible.  The veteran had poor balance with tandem 
walking.  There was severe tenderness at the scar tissue area 
in the right buttock.  The right buttock had a very sensitive 
area and the scar tissue was about 2 cm in size on the medial 
side of the right buttock.  The straight leg raising was 60 
degrees on the right and 70 degrees on the left.  Muscle tone 
was normal bilaterally.  The veteran had diminished sensation 
in the right lower leg, especially the lateral side of the 
right foot, the lateral side of the right leg, and the 
posterior medial side of the right thigh.  However, the 
anterior side and the medial side of the right thigh had an 
unusual sensation, sometimes hyperesthetic.  There was no 
focal muscle weakness in the lower extremities.  The 
circumference of the right thigh was 51 cm on the right and 
52 cm on the left, which was measured at 15 cm proximal to 
the tibial tubercle.  X-rays showed a metal fragment about 1 
x 1 cm in size in the right buttock area.  The examiner 
summarized that the veteran had had right buttock pain since 
the shell fragment wound.  The veteran also had 
spondylolisthesis resulting in difficulty walking, poor 
balance, and diminished sensation in the right lower 
extremity.  The examiner noted that the veteran did not have 
a clear-cut finding of lateral femoral cutaneous nerve 
damage, and recommended a nerve conduction study.  The 
diagnoses included lumbar spondylosis, lumbar 
spondylolisthesis, and right buttock injury.  

An October 1997 EMG report reveals complaints of intermittent 
right thigh numbness lasting approximately 30 minutes at a 
time, worsening at times with long ambulation, better with 
laying position.  A previous EMG in the 80's had been unable 
to rule out nerve damage.  That study was not available for 
review.  The veteran denied any other muscle weakness or 
bladder symptomatology.  He did note that occasionally his 
numbness would spread down below his right knee and also 
noticed hyperesthetic sensation on occasion below his left 
knee.  Physical examination revealed no acute distress and 
there was no muscle atrophy.  The veteran had a protuberant 
belly.  Manual muscle testing was 5/5 throughout except for 
right hip flexion 4/5, right ankle dorsiflexor 4/5, and right 
EHL 4/5.  Right Achilles' reflex was absent.  Straight leg 
was negative bilaterally.  An EMG of the veteran's lateral 
femoral cutaneous nerves was not obtained.  The veteran ended 
the test prior to testing of the lateral femoral cutaneous 
nerves due to discomfort.  The examiner noted that the 
lateral femoral cutaneous responses were absent bilaterally.  
He stated that such was not unusual in an obese subject.  The 
examiner could not rule out lateral femoral cutaneus nerve 
injury.  The examiner indicated that the examination of the 
veteran was suggestive of lumbosacral radiculopathy.  The 
termination of the test, at the veteran's request, prevented 
verification of the examiner's impressions.

The Board initially denied the claim of entitlement to an 
increased rating for the residuals of a shell fragment wound 
to the right buttock in an October 1998 decision.  As noted 
above, this issue was appealed to the Court.

In the joint motion for remand, the parties maintained that 
VA failed to comply with the terms of its own August 1997 
Board remand order as required by Stegall v. West, 11 Vet. 
App. 268, 261 (1998).  It was noted that the August 1997 
remand instructed the RO to schedule the veteran for 
neurological and orthopedic examinations.  In accordance with 
the Board's remand instructions for a neurological 
examination, the veteran underwent a nerve conduction study 
in October 1997.  The veteran attended this examination.  The 
parties, however, contend that this examination was 
inadequate for rating purposes because the veteran stopped 
the test due to discomfort.  The parties noted that as the 
examiner had specifically stated that because the veteran had 
terminated the exam due to discomfort, it was inadequate.  
How the Board was to compensate for a situation in which the 
RO scheduled the veteran for an examination, the VA Medical 
Center (VAMC) held the examination, the veteran attended the 
examination, and the veteran halted the examination due to 
discomfort was not indicated within the joint motion.  More 
importantly, how the RO was to force the veteran to undergo 
an examination that caused him discomfort was not revealed 
within the joint motion.  Notwithstanding, a remand was found 
to be required in this case for VA to attempt to schedule the 
veteran for a new nerve conduction study.  

In December 2000, the Court granted the joint motion vacating 
and remanding the Board's prior decision on this case for 
additional development.

In September 2001, the Board remanded this case to the RO for 
additional development.  At this time, specific reference was 
made to the Veterans Claims Assistance Act of 2000 (VCAA).  
The Board stated, in pertinent part:

He [the veteran] is hereby reminded that 
the duty to assist is not always a one-
way street; the veteran has an obligation 
to assist in the adjudication of his 
claim.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  He must be 
prepared to cooperate with the efforts of 
VA to provide an adequate medical 
examination and submitting to VA all 
medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 
(1992).

In an August 1999 statement, the veteran noted prescription 
for pain for the nerves that were being irritated.  The 
veteran believed that some movement of the shell fragment 
could have contributed to this irritation.  X-ray studies, it 
was contended, revealed a bone chip that could be from the 
fracture.  It was the veteran's contention that the fragment 
had made contact with his pelvis and the chip had migrated.  
The veteran contends that the shell fragment would not 
necessarily follow a straight path.  It was also contended 
that X-ray studies had revealed arthritis of the hip which, 
the veteran contended, were the result of the shell fragment 
wound.  

In an August 1999 examination from a "N. K.", M.D., the 
veteran contends that he has been symptomatic since 1944 with 
low back and hip pain.  The veteran stated that the hip pain 
was more on the right as compared to the left and that he was 
significantly limited in his day-to-day activities because of 
low back and hip pain.  Neck pain, back pain, and hip pain 
were noted.  The examiner stated that it was difficult to 
conclusively comment on what course would his arthritis had 
taken had the injury not occurred.  It was also noted to be 
equally difficult to comment on the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  The later seemed difficult to address because 
it was his understanding that the course of the veteran's 
illness with respect to his symptoms had been one of 
progression, and the symptoms that the veteran refers to were 
not present prior to the episode that, according to the 
veteran, started his symptoms.  

On VA examination in September 1999, the veteran contended 
that he was having increased pain with all activities of 
daily living with his back.  His chief problems were with 
standing and walking.  A goniometry revealed forward flexion 
to 42 degrees with a complaint of pain in the back, right 
buttock and hips.  Extension to 77 degrees was noted.  
Rotation to 15 degrees to the right and 20 degrees to the 
left was reported.  Bending was to 12 degrees to the right 
and 15 degrees to the left.  A report of a CT scan dated June 
1999 revealed a 1.5-centimeter metallic fragment located 
laterally to the bladder and medial to the right obturator 
internus muscle.  The bladder was found to be intrinsically 
normal.  No other metallic fragments were seen within the 
pelvis or the short tissues at the gluteal regions.  X-ray 
studies from September 1999 revealed slight levoscoliosis.  
X-rays of the pelvis in September 1999 showed a metallic 
foreign body measuring 1.5 x 1.5 centimeters projected at the 
right lower hypogastric area.  There were minor degenerative 
changes at the hip joints.  There was no gross evidence of 
bone destruction.  Traumatic arthritis degenerative arthritis 
with worsening pain, and a history of metallic foreign body 
in the right pelvis was noted.

With regard to the veteran's muscles, the examiner noted the 
missile fragment hitting the veteran's gluteal muscle.  The 
veteran complained of muscle weakness now with increasing 
pain in the right buttock.  Sometimes the pain in his buttock 
felt like a knife stab.  The initial treatment for the muscle 
injury due to the missile fragment was field treatment after 
an explosion of an airplane.  Physical examination revealed a 
slightly indented scar over the right buttock 2 inches from 
the gluteal fold.  The muscle damage would be to the gluteus 
maximus.  There was tenderness and sensitivity to palpation 
directly over the entire site.  There were no notable 
adhesions.  The examiner stated that it was "very difficult 
to assess whether there is any tendon damage."  The nerve 
damage is considered to be caused by the fragment that is 
still in place.  He had some giving way of the muscle.  The 
examiner noted that it was difficult to ascertain whether 
this is strictly muscle or if it is late degenerative joint 
disease and any possible nerve compression in his back as 
well.  He also has limitation in his hip range of motion 
related to the buttocks.  Pain and degenerative joint disease 
of the hip, which is documented by X-ray, was also noted.  

In May 2000, the veteran contends that he was denied 
diagnostic medical information obtained all through a CT scan 
that had been available for over 20 years.  It was contended 
that this procedure could have been performed every time he 
was required to take a medication examination requested by 
the adjudication department.  It was contended that all 
previous examinations related to the injury did not produce a 
complete medical evaluation and that a fair and impartial 
mind would have found that he had suffered an injury greater 
than noncompensable in 1946 and that he was entitled to 
compensation for a moderate wound since 1946. 

In November 2000, the veteran claimed clear and unmistakable 
error in the rating decision of January 1946.  Specifically, 
it was contended that the rating decision of January 1946 
failed to consider the rating schedule criteria extant at 
that time.  It was contended there was clear and unmistakable 
error in the failure to establish a 20 percent rating under 
Diagnostic Code 5317 for a moderate disability of the buttock 
muscle (now Muscle Group XII).  It was noted that under 
38 C.F.R. § 4.56(d)(2) a moderate disability was provided for 
muscles with a shell or fragment wound.  Diagnostic Code 
5317, in turn, provided for a 20 percent disability rating 
for a moderate disability of the buttock muscle group.

In a March 2001 medical report from K.M., D.O., the veteran 
once again contends to the examiner that he had low back pain 
for approximately 33 years after his shrapnel injury.  The 
physician noted that nerve conduction studies had been done 
but have been inconclusive secondary to technical 
difficulties.  Citing from an April 1986 medical record, it 
was indicated that an isolated lateral femoral cutaneous 
nerve problem cannot be identified by nerve conductions 
studies adequately secondary to the technical difficulties.  
An isolated right lateral femoral cutaneous nerve entrapment 
could not be ruled out.  Given the veteran's complaints, the 
examiner found that it was not unreasonable to assume that 
there had been some nerve involvement.  It was indicated that 
this physician saw the veteran for the first time in December 
of 2000.  An obvious antalgic gait was noted.  In the 
evaluator's opinion, based on the examination and talk with 
the veteran and his review of the medical record, it was 
concluded that the veteran could not engage in substantial 
gainful employment not only because of his L5, S1 
spondylolisthesis, but also because of the shrapnel wound in 
the right buttock as well as the neurological effects of that 
condition.  It was contended that both of these problems 
prevent him from being able to work.

In March 2003, the veteran noted that he was being required 
to go through another examination at a VAMC.  The veteran 
stated that there was no other medical facility that he had 
gone to regarding the back and hip injuries that occurred in 
March 1944.  It was indicated that the VA records should be 
available to the RO.  The veteran also stated that he has 
told the VA numerous times that nothing can be done to 
alleviate the condition, even though it continues to worsen.  
The veteran once again reiterated his contention that the 20 
percent evaluation for his right buttock injury should have 
been recognized at the time he filed his initial claim on 
discharge from the service.  The veteran noted that this was 
recognized in May of 1984, but should have been retroactive 
to the time of his discharge.  

On VA examination in October 2002, the veteran once again 
reiterated his previous complaints.  The veteran denied any 
specific tingling, but did note some numbness and feels 
differently when he touches his right thigh.  The veteran 
reported that his balance was poor and strength in the right 
leg was not as it used to be before the trauma.  He did not 
feel, however, that there was any worsening of the symptoms 
over the last few years.  The veteran's work up included a 
previous EMG with the last being done in October of 1997.  It 
was noted that the study was incomplete because the procedure 
was terminated at the veteran's request.  The responses of 
the lateral femoral cutaneous nerves were absent bilaterally.  
EMG and nerve conduction studies were performed and showed no 
evidence of lumbosacral or femoral plexopathy.  The responses 
from the saphenous nerves were absent bilaterally.  It was 
noted that the absence of saphenous responses on both sides 
did not exclude the saphenous mononeuropathy on the right.  
It was noted that the veteran's symptoms were suggestive of 
saphenous mononeuropathy that unfortunately could not be 
confirmed by this study and it was based on the veteran's 
subjective complaints only.  

Examination revealed normal tone, bulk, and strength of the 
upper extremities bilaterally.  Hip flexion, knee extension, 
knee flexion, hip abduction, hip ankle dorsiflexion, and 
ankle plantar flexion were all indicated to be normal.  
Sensory examination revealed normal light touch in the 
extremities with the exception of the right lower extremity, 
which had decreased by touch and pinprick in anteromedial 
aspect of the thigh as well as the medial part of the calf 
with somewhat patchy distribution.  The veteran had 
difficulty with heel-to-shin on the right and difficulty with 
tandem walking.  The impression indicated continued right 
buttock pain with radiation to the right anteromedial part of 
the thigh and the medial aspect of the calf.

Additional outpatient treatment records were obtained by the 
RO, continuing to note treatment for the veteran's service-
connected and nonservice-connected disorders.  The veteran 
has been seen in a pain clinic since December of 2001.  With 
regard to the veteran's right buttock pain, a June 2003 
outpatient treatment report indicates that this condition is 
"well controlled and stable" other than a brief episode one 
month ago and again the night before of a muscle cramp in the 
right buttock area, lasting less than two hours, with no 
residuals.  Overall the veteran's health was considered to be 
good.

In his substantive appeal of July 2003, the veteran once 
again noted his injury in March of 1944.  The veteran noted 
that records have been discovered at the Surgeon General's 
office in 1988.  The veteran indicates that he received a 
copy of a list from the RO in 1995 and resubmitted it to VA.  
It was contended that no action was taken on his behalf, as 
this list is supportive of his contentions.  The basis for 
this belief is not clear (as noted above, the veteran's 
service medical records are available and have been reviewed 
by the Board).

The veteran stated that he did "not consider this omission as 
an error as it would negate all that has taken place for the 
last 66 years."  The veteran recommended "perusal" of the 
supplemental statement of March 12, 1944, and a comparison 
with the Surgeon General's report that should be part of his 
file.  The veteran requested an explanation as how a scar was 
able to create spondylolisthesis, arthritis, nerve damage and 
a shell fragment in his body that remains lodged next to his 
bladder to the extent of a 100 percent disability.

On VA examination in August 2003, it was noted that the 
veteran's claims file had been reviewed.  The veteran 
complained of problems in both hips and that they are both 
stiff and his back was bothering him.  On evaluation of the 
right hip, the veteran had a flexion limited from 0 to 70 
degrees with complaints of pain.  His right hip was the most 
painful.  The left hip range of motion was 0 to 92 degrees 
with mild complaints of pain.  Extension of the right hip was 
from 0 to 24 degrees with complaints of pain, 0 to 30 degrees 
on the left without hip pain, abduction from 0 to 20 degrees 
with pain on the right hip, adduction to 0 to 30 degrees on 
the right hip with pain, and external rotation from 0 to 45 
degrees on the right hip, with internal rotation from 0 to 28 
degrees with complaints of pain in the right hip.  X-ray 
studies revealed degenerative changes of the right hip.  
There is joint space narrowing and spurring.  The diagnosis 
indicated a right hip degenerative joint disease with 
decreased range of motion with a known fragment in that 
general region still in place with a well-healed scar over 
the right buttock.  Lumbosacral strain with degenerative disc 
disease and degenerative joint disease with a metallic 
foreign body and decreased range of motion with chronic pain 
was also noted.

In September 2003, the veteran withdrew his request for a 
hearing before the Board. 

In October 2003, the veteran wrote to the Board and requested 
immediate adjudication of his case, without delay.  Immediate 
action was  requested. 
II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one-year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one-year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In this case, the veteran has been provided more than one 
year to respond to the request of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
He has specifically stated that the VA has performed all of 
his medical treatment and that all pertinent medical records 
have been obtained.  Therefore, further delay in the 
adjudication of this case is not warranted.

With regard to the joint motion of December 2000, the Board 
must note that the sole basis of this motion was the belief 
that the examination scheduled by the RO, requested by the 
Board, and performed by the VAMC was "inadequate for rating 
purposes because [the] appellant stopped the test due to 
discomfort."  No other deficiencies were noted.  It is 
extremely difficult in this situation to find either fault or 
find "inadequacy" on behalf of the VAMC who performed the 
examination, or the RO who scheduled the examination, when an 
examination is ended due to the request of the veteran.  As a 
result, the basis of the joint motion is extremely difficult 
to grasp.  This is particularly true in light of the 
extensive medical records obtained in this case.  In any 
event, as clearly indicated within the October 2002 
examination report, EMG and nerve conduction studies were 
performed and showed no evidence of lumbosacral or femoral 
plexopathy.  Accordingly, the Board finds that the 
instructions in the prior remand have been fulfilled and that 
the basis for the joint motion has been fully addressed.  
Importantly, the joint motion made no reference to any other 
deficiencies in the Board's decision.

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistant provisions set forth 
in the new law and regulation.  The record in this case 
includes multiple examination reports, two Board remands, 
outpatient treatment records, and private medical records 
submitted by the veteran.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal and the veteran has 
specifically indicated in his communications to the VA that 
all pertinent medical records had been submitted.  Under 
these circumstances, no further action is necessary to assist 
the veteran with his claims.  Moreover, in multiple letters 
between the RO and the veteran, along with multiple 
supplemental statements of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the veteran's claim of CUE, in Livesay v. 
Principi, 15 Vet. App. 165, 179 (2002), the Court held that 
the VCAA does not apply to CUE cases.  In any event, the 
Board finds that the requirements of the VCAA, for reasons 
noted within above, have been met.  The veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The Board specifically remanded this case in September of 
2001 in order to meet the requirements of the VCAA.

The Board has considered the issue of whether it must remand 
this case once again to the RO in order for the RO to issue 
an additional supplemental statement of the case.  In making 
this determination, the Board has considered this case in the 
entirety.  The Board must note that the RO has had extensive 
opportunities to review the medical evidence of record and 
the Board must also note the veteran's age.  It is the 
opinion of the Board that a remand of this case to the RO 
would serve no function and that an additional remand to the 
RO would only delay the adjudication of the veteran's case.  
Further development of the RO, in light of the extensive 
medical record, in the opinion of the Board, would serve no 
useful meaning.  

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").   

The Board sees no areas in which further development is 
needed.  The VA has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.  The General Counsel is asked to 
fully review the extensive evidence of record prior to any 
action it should take in this case.  The Board will proceed 
with the adjudication of the veteran's claims.

III.  CUE Within the January 1946 Rating Determination

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE error to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the medical record of March 1944 provides a 
reasonable basis for the RO's conclusion in January 1946 that 
the veteran's condition warranted only a noncompensable 
evaluation.  The determinations by the RO that the veteran 
was entitled to a 20 percent evaluation for this service-
connected disorder were based entirely on medical evidence 
that was obtained following the January 1946 decision and 
cannot be used as a basis to find clear and unmistakable 
error within a rating determination made more than 55 years 
ago.  

The veteran has cited to the diagnostic codes regarding 
muscle wounds that existed at the time the RO adjudicated 
this case in January 1946.  Within his argument, the veteran 
is essentially disagreeing with the basis of the RO's 
decision.  However, a disagreement with how the RO evaluated 
the facts is inadequate to raise a claim of clear and 
unmistakable error.  Luallen, 8 Vet. App. at 95.  For CUE to 
be found the error must be "undebatable."  Based on the 
medical report of March 1944, no such error exists in this 
case.  This examination report found full motion of the right 
leg with no pain down the leg.  The veteran himself failed to 
note a significant disorder associated with this condition 
prior to the determination of January 1946.  

It is important for the veteran to understand that the CUE 
claim must be based on the evidence that existed at the time 
the RO adjudicated the case.  In 1946, the veteran himself 
made no reference to a significant or even mild disorder 
associated with this condition, providing the RO at that time 
with only an additional basis to grant only a noncompensable 
evaluation. 

In this case, the veteran is attempting to have the VA 
readjudicate a rating determination made over 50 years ago on 
the basis of evidence that did not exist in January 1946, 
such as his statements made after January 1946, CT scans 
which did not exist when the RO adjudicated this claim in 
January 1946, or outpatient treatment records made following 
the 1946 decision.  The service medical records, including, 
most importantly, the March 1944 medical record, did not 
provide a basis to clearly conclude that the veteran was 
clearly entitled to a 20 percent or greater evaluation for a 
disorder associated with a muscle group injury.  A valid 
claim of CUE requires more than disagreement as to how the 
facts were weighed or evaluated.  See Crippen v. Brown, 9 
Vet. App. 412 (1996).

The veteran appears to contend that his low back condition 
existed from the time he was discharged from military 
service.  However, at the time of the January 1946 rating 
determination, no reference was made to a back disorder by 
the veteran.  Accordingly, this contention cannot provide a 
basis to conclude that the 1946 rating determination was 
unmistakably wrong for not awarding the veteran service 
connection for this alleged back disability.  

The veteran has also contended that the examination of this 
condition during service was inadequate to fully address the 
nature and extent of this disorder.  Even if this were the 
case, this would not provide a basis to conclude the RO, in 
reliance upon the examination of this condition in service, 
was undebatably wrong in failing to provide the veteran a 20 
percent evaluation for this disorder.  The fact that the 
veteran was able to return to duty following this injury also 
supports the RO's determination.

The veteran in his substantive appeal of July 2003 requested 
an explanation of how a simple scar was able to create 
spondylolisthesis, arthritis, nerve damage and a shell 
fragment in his body that remains lodged next to his bladder 
to the extent of a 100 percent disability evaluation.  In 
explaining this situation, it is important for the veteran to 
understand that there was absolutely no evidence of 
spondylolisthesis, arthritis, or nerve damage when the RO 
adjudicated this case in 1946.  For example, in 1946 the 
veteran did not inform the VA that he believed he had a back 
disability related to the injury in service.  In fact, the 
medical evidence of record, even at this time, does not 
clearly indicate nerve damage or a back disorder associated 
with the service-connected disorder.  The veteran's own 
contentions in 1946 would not indicate that the veteran 
suffered from either spondylolisthesis or arthritis in 1946.  
The veteran's own statements in 1946, standing alone, do not 
indicate the type of injury that he now contends existed at 
that time.

There was absolutely no basis to award the veteran a 100 
percent disability evaluation in 1946 based on conditions 
which, by the veteran's own contentions at that time, did not 
exist at the time the RO adjudicated this claim in 1946.  
Determination made well after 1946 that the veteran was 
entitled to a greater than noncompensable evaluation for this 
condition, or that this condition had caused other disorders, 
is clearly based on medical evidence that did not exist at 
the time the RO adjudicated his claim in 1946.  

In this case, it cannot be said that the service medical 
records, upon which the RO relied, undebatably showed a 60 or 
20 percent condition associated with the disorder that the 
veteran himself (at that time) did not clearly or 
specifically indicate was disabling.  CUE requires that 
error, otherwise prejudicial, must appear undebatably.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  The veteran's own 
failure to indicate to the RO at that time that this 
condition was disabling provides, in part, the basis to 
conclude that there was no CUE within this rating 
determination.  It is again important for the veteran to 
understand that the Board may not consider medical evidence 
obtained following this rating determination as a basis to 
conclude that the veteran was entitled to a 60 percent or 20 
percent evaluation for this disorder more than 50 years ago.  
His contentions amount to a disagreement with the outcome of 
this decision.  

While the veteran has indicated that the examinations in the 
1940's were inadequate, this fact, even if it were true, 
would not have prevented the veteran from providing argument 
to the VA regarding the true nature of the condition at that 
time.  A simple statement from the veteran prior to the 1946 
decision could have provided the RO with a basis to award him 
a compensable evaluation or perhaps further develop of this 
issue.  The veteran's current statements cannot form the 
basis to find CUE in this rating action.  Further, it is 
difficult for the Board to understand how the veteran can 
argue that disabilities that (by the veteran's own 
recollections) did not exist at the time of the 1946 rating 
determination can provide a basis to determine that there was 
clear and unmistakable error in the 1946 determination.  

The Board must find that the veteran's own failure to point 
to a compensable disorder associate with this condition prior 
to the January 1946 determination does not support his claim 
that there was CUE within the 1946 determination.  It is 
asked that the veteran attempt to recollect his own 
statements to the RO and the service medical providers prior 
to the 1946 decision before he attempts further legal action 
in this case.  Prior to 1946, the veteran's own statements 
did not indicate a moderately serve disorder associated with 
this condition.  It is for this reason, and the medical 
evidence at that time which indicated a negligible disorder 
associated with this condition in 1946, the provided the 
basis for the RO's decision.       

It is also important for the veteran to understand that the 
medical evidence, even at this time, more than 50 years after 
the 1946 rating determination, does not clearly support the 
conclusion that his service-connected injury has caused the 
disorders that have provided a basis for the VA to grant a 
100 percent disability evaluation.  The Board's determination 
that the back disorder is related to his military service was 
clearly based on an extensive use of the doctrine of 
reasonable doubt as the medical evidence does not clearly 
support the veteran's contention that this condition is 
related to his military service.  It is hoped that this 
decision provides the veteran with the explanation regarding 
the VA's action in his case over these many years.

IV.  Entitlement to an Increased Evaluation for the Veteran's 
Shell Fragment Wound to the Right Buttock

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  
 
The veteran seeks and increased rating in excess of 20 
percent for residuals of a shell fragment wound to the right 
buttock, with lateral femoral cutaneous nerve involvement.  
He was awarded service connection and a noncompensable 
disability evaluation for this disability effective from 
discharge from service.  A 10 percent rating was granted for 
this disability as of April 1980.  The current 20 percent 
disability evaluation has been in effect since May 1984.

The Schedule has been revised with respect to the ratings 
applicable to muscle injuries, effective July 3, 1997.  62 
Fed.Reg. 30235-30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 
4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 
4.72 were removed and reserved).  Since the veteran's appeal 
was pending at the time the applicable regulations were 
amended, the Board will consider the claim under the new and 
former criteria under Karnas.  The Board notes that the RO 
has considered both the old and new regulations in evaluating 
the veteran's muscle injuries.

Under the former regulation, a moderate muscle disability is 
characterized by through and through or deep penetrating 
wounds of relatively short track by a single bullet or small 
shell or shrapnel fragment, and with residuals of debridement 
or prolonged infection.  The history of a moderate muscle 
disability includes hospitalization and consistent complaint 
from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings include linear or relatively small entrance and (if 
present) exit scars which indicate a short track of missile 
through muscle tissue, signs of moderate loss of deep fasciae 
or muscle substance or impairment of muscle tonus, and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).
 
A moderately severe muscle disability under the former 
criteria is presented by evidence of a through-and-through or 
deep penetrating wound by a high velocity missile of small 
size, or a large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  History and complaint would 
include record of hospitalization for a prolonged period for 
treatment of a wound of severe grade, and a record of 
consistent complaint of cardinal symptoms of muscle wounds, 
including evidence of inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound are relatively large entrance and (if present) 
exit scars so situated as to indicate the track of the 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fasciae, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound side; and tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

Under the new criteria, a moderate disability involves a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56 (2002).

A moderately severe disability of the muscles under the new 
criteria involves a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

The veteran's current 20 percent rating for residuals of a 
shell fragment wound to the right buttock, with lateral 
femoral cutaneous nerve involvement, represents a moderate 
disability of Muscle Group XVII.  Moderately severe 
disability of Muscle Group XVII warrants a 40 percent 
evaluation. The veteran does have a retained metal fragment 
in his right buttock and does experience tenderness to deep 
palpation of his wound.  The examiners have also noted that 
the veteran's right thigh is slightly smaller than his left 
thigh at 15 cm proximal to the tibial tubercle.  However, all 
of the VA examiners have noted that the veteran has full 
muscle strength and no atrophy of the muscles in the area of 
the shell fragment wound.  Furthermore, the January 1997 VA 
examiner described the residuals of the shell fragment wound 
to the right buttock to be of moderate severity.  It also is 
observed that contemporaneous service medical records 
described the original injury as moderate.  The most recent 
evolutions only support this finding. 

The recent examinations of this condition only support the 
Board's prior determination in this case.  As found by the 
Board in its previous decision, the veteran does not have 
loss of fasciae, loss of muscle substance or loss of normal 
firm resistance of muscle compared to the sound side as 
required for a finding of moderately severe injury to Muscle 
Group XVII under either the current or former criteria for 
the rating of muscle injuries.  38 C.F.R. §§ 4.40, 4.56, 4.73 
Diagnostic Code 5317 (1996); 38 C.F.R. §§ 4.56, 4.73 
Diagnostic Code 5317 (2002).  Accordingly, an increased 
rating in excess of 20 percent for residuals of a shell 
fragment wound to the right buttock, with lateral femoral 
cutaneous nerve involvement, is not warranted.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue under 38 U.S.C.A. § 5107. 

The veteran's representative has asserted that the veteran is 
entitled to an increased rating on the theory that the 
veteran should be granted a separate compensable rating for 
impairment of his lateral femoral cutaneous nerve.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court concluded 
that separate ratings could be assigned for three facial 
problems.  It was stated that the critical element was that 
none of the symptomatology for any one of the three 
conditions was duplicative of or overlapping with the 
symptomatology of the other two conditions.  The veteran has 
reported right lower extremity pain, numbness and 
hyperparesthesia supposedly as a result of impairment to the 
lateral femoral cutaneous nerve.  However, the VA 
examinations in 1996 and 1997 only noted the possibility of a 
right femoral cutaneous nerve injury.  The October 1997 VA 
neurological examiner was of the opinion that the veteran's 
right lower extremity complaints were likely a result of 
lumbosacral radiculopathy.  The most current medical evidence 
does not indicate that impairment of the lateral femoral 
cutaneous nerve, residual of the shell fragment wound to the 
right buttock, results in separate and distinct symptoms of 
the right lower extremity.  

In addition, under 38 C.F.R. § 4.126a, Code 8529, a 
compensable evaluation for impairment of the lateral 
cutaneous nerve requires severe to complete impairment. Where 
the involvement is wholly sensory, as is reported in this 
case, the rating should be for the mild or, at most, moderate 
degree. Mild or moderate impairment of the lateral cutaneous 
nerve warrants a noncompensable evaluation. In this case, the 
Board finds that the veteran is not entitled to a separate 
compensable rating for lateral femoral cutaneous nerve 
impairment under Esteban.  The nerve conduction studies only 
support this finding.    

The Board finds that there is no evidence that higher than a 
20 percent evaluation is warranted pursuant to the guidelines 
generally set forth in Deluca v. Brown, 8 Vet. App. 202 
(1995) caused by pain.  In this case, without considering the 
veteran's complaints of pain, the current evaluations could 
not be justified based on the objective medical evidence of 
record.  It is important for the veteran to understand that 
the Board has considered his many statements in the review of 
this claim.  In reviewing these statements, the Board must 
find that his contentions regarding this claim are not 
entirely clear.  For example, in contending that he is 
entitled to an increased evaluation for the shell fragment 
wound, he will sometimes refer to difficulties he is having 
with his back.  It is important to note that the veteran is 
currently receiving a 60 percent evaluation for 
intervertebral disc syndrome with disc disease at L5-S1, with 
lumbar spondylolisthesis and dextroscoliosis.  The veteran 
has not disputed this evaluation, but instead appears to 
believe that he is entitled to an increased evaluation for 
his shell fragment wound based on the back disorder or 
difficulties that are associated with the 60 percent back 
disorder.  He is also receiving a 10 percent evaluation for a 
tender scar to the right buttock.  These evaluations cannot 
form the basis to award the veteran a higher disability 
evaluation for his shell fragment wound.  The issue of an 
increased evaluation for the back disorder or scar is not 
before the Board at this time.  Simply stated, the veteran 
can not received two disability evaluations based on the same 
disorder.  38 C.F.R. § 4.14. 

The sole issue before the Board is whether the veteran is 
entitled to a evaluation greater than 20 percent for the 
shell fragment wound to the right buttock with lateral 
femoral cutaneous nerve involvement.  In this regard, the 
Board has the VA examination reports of record, including the 
examination report of October 2002, which fails to indicate 
objective evidence of nerve involvement.  Notwithstanding, 
even if the Board were to assume that there was some form of 
nerve involvement involved in the veteran's shell fragment 
wound, the Board would be forced to conclude that the 20 
percent evaluation clearly addresses the veteran's disability 
associated with this disorder. 

In extensive statements from the veteran, he makes reference 
to severe difficulties associated with his service-connected 
back disorder.  While making some references to the shell 
fragment wound, most of the veteran's difficulties appear 
clearly associated with his intervertebral disc disease.  
Such facts do not provide the basis to award the veteran a 40 
percent evaluation for this disorder as a "moderately severe" 
disability of Muscle Group XVII.  Evaluations have clearly 
indicated that the veteran does not experience tenderness to 
deep palpation to this wound.  With regard to the March 1994 
statement of Dr. O., the Board must find that this medical 
opinion is entitled to very limited probative value.  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The March 1994 statement from Dr. O. indicated that the 
veteran's gunshot wound to the right buttock was moderately 
severe in nature.  However, Dr. Olson did not provide a 
explanation as to what physical disability resulted in the 
injury causing it to be "moderately severe" in nature.  The 
Board does not find the statement from Dr. O. to be as 
probative as the VA examination reports that describe the 
veteran's shell fragment wound residuals in detail.  

The most recent examinations, in the opinion of the Board, 
are entitled to the greatest probative weight.  These 
evaluations provide a detailed evaluation of the veteran's 
disorder and provide detailed bases for their conclusion.  
Detailed medical evaluations have found the veteran's 
condition to be, at best, a moderate disability.  Objective 
medical evidence, which fails to indicate a loss of muscle 
substance or loss of normal firm resistance of muscle 
compared to the sound side (as required for a finding of a 
"moderately severe" injury to Muscle Group XVII) also does 
not support the veteran's contentions.  

In extensive evaluations of this disorder, a moderately 
severe injury is simply not indicated.  This finding is 
supported in what can only be described as extensive 
examinations.  Private medical records submitted by the 
veteran himself do not clearly support the veteran's 
contentions regarding this issue.  Accordingly, the Board 
finds no basis to award the veteran an increased evaluation 
for the reasons clearly stated above.

The Board has also considered the possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b).  However, it is important to note that the 
veteran is currently receiving a 100 percent evaluation for 
his service-connected disabilities, primarily associated with 
his back disorder.  Accordingly, it is not clear how the 
Board could award the veteran an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b) in a situation 
where the veteran is already receiving a total disability 
evaluation.  In any event, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment caused by this disability, as to 
render impractical the application of the regular schedule 
standards.  While the veteran is currently retired, there is 
no basis to determine that the veteran's retirement was 
caused, solely, by this disorder.  The medical evidence of 
record clearly indicates that the veteran's back disorder and 
age were the primary reasons for his retirement. 

ORDER

The January 1946 rating determination did not contain clear 
and unmistakable error.

Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right buttock, with lateral 
femoral cutaneous nerve involvement, is denied.


                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

